DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 07 January 2020 and Preliminary Amendment filed 30 March 2020.
Claim 1 was canceled.
Claims 2-21 are newly added.
Claims 2-21 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4, 11 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: unknown as the claims end with “that”.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  unknown as the claim ends with “that”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,529,039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system, method and non-transitory machine-readable medium which detects a vehicle at a first location using a sensor at a merchant, in response to detecting the vehicle a connection with a first device in the vehicle, receiving order information and causing a transaction to be performed..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al., US Patent Application Publication 2007/0088624 A1 (“Vaughn”).

As per Claim 16, regarding a method comprising: “detecting a vehicle at a first merchant’s location” Vaughn in at least Fig.1 and paragraphs 8 ad 9 discloses a system and method that detects a vehicle when it arrives at a merchant’s location.
Regarding “in response to detecting the vehicle at the merchant’s location, establishing a connection with a first device and receiving order information”. Vaughn in 
Regarding “causing a transaction corresponding to the order to be performed”.  Vaughn in at least paragraph 45 discloses the completion of a transaction corresponding to a customer’s order.

As per Claim 17, which depends from Claim 16 regarding “wherein the order was received prior to detecting the vehicle in the first location, and wherein the order information includes an identifier corresponding to the order."  Vaughn in at least paragraph 39-43 discloses a customer placing an order via some remote communication methods such as the Internet, cell phones, land-based communications methods etc.  Vaughn in at least paragraph 51 discloses an RFID reader detecting a customer’s RFID tag associated with the customer’s order(s).

As per Claim 18, which depends from Claim 16 regarding “wherein the order information includes a user identifier that correspond to an account of a user of the first device.”  See Vaught in paragraph 45.

As per Claims 19 and 20, which depend from Claim 18 regarding “transmitting the user identifier to a payment provider, wherein the payment provider determines the account of the user based on the user identifier and performs the transaction.”  See Vaughn in paragraph 45.

As per Claim 21, which depends from Claim 16 regarding “wherein the order information includes a device identifier that corresponds to an account of a user of the first device.”  Vaughn in at least Fig.4 and paragraph 44-49 discloses using the customer’s order information and payment preferences to debit a customer’s account and completing a transaction.

As per Claims 2-15 which recite similar limitations as Claims 16-21 the claims are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL DANNEMAN/Primary Examiner, Art Unit 3687